08/24/2021



                                                                                 Case Number: DA 21-0330
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                          Case No. DA-21-0330


JASON TERRONEZ,
             Plaintiff and Appellant
      v.
DAVIS, HATLEY, HAFFEMAN & TIGHE, P.C.
             Defendant and Appellee



   [PROPOSED] ORDER GRANTING APPELLANT JASON TERRONEZ’S
  UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE OPENING
                          BRIEF



      Appellant Jason Terronez, having filed an Unopposed Motion for Extension

of Time to File Responses and any Replies pursuant to Mont. R. App. P. 26(1), and

good cause appearing therefore;

      IT IS HEREBY ORDERED that the Unopposed Motion is GRANTED and

Appellant Terronez’s opening brief will be due on or before October 10, 2021,

      Dated this ____ day of _______________________2021.



                                             Clerk of Supreme Court




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          August 24 2021